 

 

i USDC SDNY
} DOCUMENT

| BLECTRONICALLY FILED
UNITED STATES DISTRICT COURT {DOC #: :
0 ener nen , ||DATEFILED: _S-22(~

UNITED STATES OF AMERICA

 

 

 

-against- : No. 18 Cr. 455 (JFK)
JOHNNY ALVALLE, : ORDER

Defendant.

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Johnny Alvalle’s pro se motion for compassionate
release {ECF No. 46) by no later than May 19, 2021, and to mail
a copy to Alvalle at that time. Alvalle shall have 30 days from
the date on which he is served with the Government’s response to
file a reply, if any. Absent further order, Alvalle’s motion
will be considered fully submitted as of that date.

The Court will mail a copy of this Order to Alvalle today.

 

SO ORDERED.
Dated: New York, New York Dthaw t Keorttn.
May 12, 2021 John F. Keenan

United States District Judge

 
